ORDER

PER CURIAM.
Karen Sansone Caradonna (Wife) appeals from the trial court’s judgment dissolving her marriage to Thomas Caradon-na (Husband). On appeal, Wife contends the trial court erred in its calculation of maintenance and in its division of property and debt. We do not find the court abused its discretion in its calculation of maintenance or in its division of property and debt. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).